Opinion by
Johnson, J.
At the trial, it was stipulated that the spoon rests, item 2263 in cases 2114 to 2119 and 2539 and 2540, are dutiable at 10 cents per dozen pieces and 45 percent ad valorem under the provision in paragraph 211, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T. D. 52739), supplemented by Presidential proclamation (T. D. 52857), for decorated earthenware kitchenware, valued under $2 per dozen, and that the swan condiments, item 2439 in cases 2426 to 2431, are dutiable at 10 cents per dozen pieces and 25 percent ad valorem under the provision in said paragraph 211, as modified, supra, for decorated earthenware tableware or kitchenware, valued at $2 or more per dozen. On the record presented, the claims of the plaintiff were sustained.